MacNeille, P. J., and Carroll, J.,
Complainant seeks to restrain respondents from printing on the ballot for the general election to be held on November 2, 1943, on petition of a political body, the name “Independent Voters League”. Respondents have obtained from the court a rule to show cause why the restraining order, granted in this matter on September 15, 1943, should not be revoked and the bill of complaint herein dismissed. This rule is taken in accordance with the Act of March 5, 1925, P. L. 23, and raises the question of the jurisdiction of a court of equity to entertain complainant’s bill, the ground of the objection being that it relates to an election matter for which procedure is provided in section 977 of the Pennsylvania Election Code of June 3,1937, P. L. 1333.
It is clear from the proceedings taken in this matter that section 977 has not been complied with by complainant. We are of the opinion that this section controls the situation and that we are without jurisdiction to entertain the bill of the complainant.
*292Accordingly, September 23, 1943, the restraining order heretofore entered on September 15, 1943, is hereby revoked and the bill of complaint filed herein is dismissed.